Name: 96/139/EC: Commission Decision of 24 January 1996 amending the list of national standardization bodies in Annex II to Council Directive 83/189/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  information and information processing
 Date Published: 1996-02-10

 Avis juridique important|31996D013996/139/EC: Commission Decision of 24 January 1996 amending the list of national standardization bodies in Annex II to Council Directive 83/189/EEC Official Journal L 032 , 10/02/1996 P. 0031 - 0032COMMISSION DECISION of 24 January 1996 amending the list of national standardization bodies in Annex II to Council Directive 83/189/EEC (96/139/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden to the European Union on 1 January 1995,Having regard to Council Directive 83/189/EEC of 28 March 1983 laying down a procedure for the provision of information in the field of technical standards and regulations (1), as last amended by Directive 94/10/EC of the European Parliament and the Council (2), and notably Article 2, paragraph 4 thereof,Having regard to the opinion of the Standing Committee set up by Article 5 of Directive 83/189/EEC,Whereas Commission Decision 92/400/EEC (3) amended the list of standards institutions annexed to Directive 83/189/EEC so as to include the European Telecommunications Standards Institute ETSI as a European Standardization Institution;Whereas the Council Resolution of 18 June 1992 on the role of European standardization in the European economy (92/C 073/01) (4) reiterates the importance of a cohesive system of European standards, organized by and for the parties concerned, based on transparency, openness, consensus, independence of vested interests, efficiency and decision taking on the basis of national representations;Whereas the aforementioned Council Resolution indicates the intention of continuing, wherever possible, the New Approach set out in its Resolution of 7 May 1985 (5) for the implementation of the Community's technical harmonization of the Community's technical harmonization policy, and stresses the need to increase the effective availability of European standards at national level through their systematic transposition into national standards;Whereas the aforementioned Council Resolution invites Member States to take all appropriate measures to encourage their national standards organizations to comply with the common rules of European standards organizations of which they are members and take effective part in European standardization discussions;Whereas ETSI requires the nomination of one or more recognized national standards organizations having the exclusive responsibility for carrying out the requirements for standstill, public enquiry, the establishment of the national position for the vote and transposition at national level of ETSI standards,HAS ADOPTED THIS DECISION:Article 1 The list of national standardization bodies in Annex II to Directive 83/189/EEC is hereby replaced by the list annexed to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 24 January 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 109, 26. 4. 1983, p. 8.(2) OJ No L 100, 19. 4. 1994, p. 30.(3) OJ No L 221, 6. 8. 1992, p. 55.(4) OJ No C 173, 9. 7. 1992, p. 1.(5) OJ No C 136, 4. 6. 1985, p. 1.ANNEX 'ANNEX IINATIONAL STANDARDIZATION BODIES1. BELGIUMIBN/BINInstitut belge de normalisationBelgisch Instituut voor NormalisatieCEB/BECComitÃ © Ã ©lectrotechnique belgeBelgisch Elektrotechnisch ComitÃ ©2. DENMARKDSDansk StandardNTATelestyrelsen, National TelecomAgency3. GERMANYDINDeutsches Institut fÃ ¼r Normung e. V.DKEDeutsche Elektrotechnische Kommission im DIN und VDE4. GREECEÃ Ã Ã Ã Ã Ã «Ã «Ã §Ã ­Ã ©Ã ªÃ ¼Ã ² Ã Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ²Ã Ã µÃ °Ã ¯Ã °Ã ¯Ã Ã §Ã ³Ã §Ã ²5. SPAINAENORAsociaciÃ ³n EspaÃ ±ola de NormalizaciÃ ³n y CertificaciÃ ³n6. FRANCEAFNORAssociation franÃ §aise de normalisationUTEUnion technique de l'Ã ©lectricitÃ © - Bureau de normalisation auprÃ ¨s de l'AFNOR7. IRELANDNSAINational Standards Authority of IrelandETCIElectrotechnical Council of Ireland8. ITALYUNI (1)Ente nazionale italiano di unificazioneCEI (1)Comitato elettrotecnico italiano9. LUXEMBOURGITMInspection du travail et des minesSEEService de l'Ã ©nergie de l'Ã tat10. NETHERLANDSNNINederlands Normalisatie-instituutNECNederlands Elektrotechnisch ComitÃ ©11. AUSTRIAONÃ sterreichisches NormungsinstitutÃ VEÃ sterreichischer Verband fÃ ¼r Elektrotechnik12. PORTUGALIPQInstituto PortuguÃ ªs da Qualidade13. UNITED KINGDOMBSIBritish Standards InstitutionBECBritish Electrotechnical Committee14. FINLANDSFSSuomen Standardisoimisliitto SFS ryTHKTelehallintokeskusSESKOSuomen SÃ ¤hkÃ ¶teknillinenStandardisoimisyhdistys SESKO ry15. SWEDENSISStandardiseringen i SverigeSEKSvenska elektriska kommissionenITSInformationstekniska standardiseringen`(1) UNI and CEI, in cooperation with the Istituto Superiore delle Poste e Telecomunicazioni and the Ministero dell'Industria, have allocated the work within ETSI to CONCIT, Comitato Nazionale di Coordinamento per le Tecnologie dell'informazione.